United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 12, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-60296
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TERRY JERMAINE DENSON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:98-CR-36-1
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Terry Jermaine Denson appeals from his sentence imposed

following revocation of his term of supervised release.       He was

sentenced to 14 months of imprisonment and three years of

supervised release.   Denson argues that the district court erred

by relying on hearsay evidence to determine that his supervised

release should be revoked because he had committed grand larceny

rather than petty larceny.   He asserts that his Due Process

rights were violated under Morrissey v. Brewer, 408 U.S. 471

(1972).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60296
                                -2-

     Due process affords a defendant in a parole-revocation

hearing “the right to confront and cross-examine adverse

witnesses (unless the hearing officer specifically finds good

cause for not allowing confrontation).”   Morrissey v. Brewer, 408

U.S. 471, 489 (1972).   This due process protection applies in

revocation of supervised release proceedings.    United States v.

McCormick, 54 F.3d 214, 221 (5th Cir. 1995).    Although Morrissey

recognized a right to confrontation at revocation proceedings,

the right is a limited one in that revocation hearings should be

flexible enough that a court may consider “material that would

not be admissible in an adversary criminal trial.”    Morrissey,

408 U.S. at 489.   Hearsay evidence is such material, hence the

district court’s reliance on the police report and its related

credibility determination regarding Denson’s mother were not

abuses of discretion, see United States v. Arbizu, 431 F.3d 469,

470 (5th Cir. 2005), and the court wasn’t required to allow

Denson to cross-examine the author of the police report, see id.;

cf. United States v. Kelley, 446 F.3d 688, 691-92 (7th Cir. 2006)

(holding that Crawford v. Washington, 541 U.S. 36 (2004), which

applies only to testimonial hearsay, doesn’t apply to revocation

proceedings); Ash v. Reilly, 431 F.3d 826, 829-30 (D.C. Cir.

2005) (same);   United States v. Rondeau, 430 F.3d 44, 47-48 (1st

Cir. 2005) (same); United States v. Hall, 419 F.3d 980, 985-86

(9th Cir. 2005) (same); United States v. Kirby, 418 F.3d 621,

627-28 (6th Cir. 2005) (same); United States v. Aspinall, 389
                          No. 06-60296
                               -3-

F.3d 332, 342-43 (2d Cir. 2004) (same); United States v. Martin,

382 F.3d 840, 844 n.4 (8th Cir. 2004) (same).

     AFFIRMED.